Exhibit 8 February 5, 2009 Capitol Bancorp Limited 200 Washington Square North, 4th Floor Lansing, Michigan48933 Re: Federal Income Tax Consequences of Plan of Share Exchange Ladies and Gentlemen: This opinion is being delivered to you in connection with the Plan of Share Exchange (the “Plan”) between Capitol Bancorp Limited, a Michigan corporation (“Capitol”) and Bank of Auburn Hills, a Michigan banking corporation (“BAH”) dated as of February 5, 2009. Capitol has filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the “1933 Act”), a registration statement on Form S-4 (the “Registration Statement”), with respect to the common shares and warrants of Capitol to be issued to holders of shares of common stock of BAH (other than Capitol) in connection with the Plan.In addition, Capitol has prepared, and we have reviewed, a Proxy Statement/Prospectus, which is contained in and made a part of the Registration Statement (the “Proxy Statement”).In rendering our opinion, we have relied upon the facts stated in the Proxy Statement, the representations provided to us by Capitol and BAH and upon such other documents as we have deemed appropriate, including the information about Capitol and BAH referenced in the Proxy Statement. Assumptions and Representations In connection with rendering this opinion, we have assumed or obtained representations (and, with your consent, are relying thereon, without any independent investigation or review thereof, although we are not aware of any material facts or circumstances contrary to or inconsistent therewith) that: 1.
